 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          KEITH DALE KRAUSE,                              CASE NO. C19-1421 MJP

11                                 Petitioner,              ORDER ADOPTING REPORT AND
                                                            RECOMMENDATION
12                  v.

13          BELINDA STEWART,

14                                 Respondent.

15

16          THIS MATTER comes before the Court on Petitioner’s Objections (Dkt. No. 7) to the

17   Report and Recommendation of the Honorable Brian A. Tsuchida, United States Magistrate

18   Judge. (Dkt. No. 6.) Having reviewed the Report and Recommendation, the Objections, and all

19   related papers, the Court ADOPTS the Report and Recommendation and DENIES Petitioner’s

20   28 U.S.C. § 2241 Petition.

21          The relevant facts and procedural background are set forth in detail in the Report and

22   Recommendation. (Dkt. No. 6.) Construing the Petition as seeking habeas relief under 28

23   U.S.C. § 2254, Magistrate Judge Tsuchida found that: (1) the Petition is time-barred; (2) the

24


     ORDER ADOPTING REPORT AND RECOMMENDATION - 1
 1   Court lacks jurisdiction because the Petition is second or successive, and; (3) the Petition lacks

 2   merit. (Id. at 9-10.) Judge Tsuchida also recommended denying Petitioner a certificate of

 3   appealability (“COA”), directing Petitioner to address whether a COA should issue in his written

 4   objections. (Id. at 10-11.)

 5          Petitioner now objects to Magistrate Judge Tsuchida’s construction of the Petition as

 6   seeking habeas relief under 28 U.S.C. § 2254, and Judge Tsuchida’s finding that the Petition

 7   lacks merit. (Dkt. No. 7 at 1-4.) The Court finds both objections unfounded. First, habeas relief

 8   under 28 U.S.C. § 2241 provides the authority for granting habeas relief to a person “who is not

 9   in custody pursuant to a state court judgment” but, rather, who is in custody for some other

10   reason, such as pretrial detention or while awaiting extradition. White v. Lambert, 370 F.3d

11   1002, 1006 (9th Cir. 2004), overruled on other grounds by Hayward v. Marshall, 603 F.3d 546

12   (9th Cir. 2010). Because Petitioner has been in state custody since 1994 pursuant to a judgment

13   by the King County Superior Court, 28 U.S.C. § 2254 is the exclusive vehicle for habeas relief.

14   (Dkt. No. 1, Ex. 2); White, 370 at 1009-10.

15          Second, Petitioner’s primary objection, that his exceptional sentence violates the

16   Supremacy Clause of the United States Constitution, is fully addressed in the Report and

17   Recommendation. (Dkt. No. 6 at 9-11.) Because Petitioner has filed previous habeas petitions,

18   Krause v. Wengler, No. C09-1452, 2010 WL 3502728 (W.D. Wash. Sept. 3, 2010); Krause v.

19   Stewart, C98-1453-JCC, Dkt. No. 1 (W.D. Wash. Nov. 26, 2001), he must show that his claim

20   “relies on a new rule of constitutional law, made retroactive to cases on collateral review by the

21   Supreme Court, that was previously unavailable.” 28 U.S.C. § 2244(b)(2)(A). In this case, as

22   discussed in the Report and Recommendation, the Ninth Circuit has held that Blakely v.

23   Washington, 542 U.S. 296, 304-05 (2004), which found that the petitioner’s exceptional sentence

24


     ORDER ADOPTING REPORT AND RECOMMENDATION - 2
 1   violated the Sixth Amendment, does not apply retroactively to cases that became final prior to its

 2   publication, such as Petitioner’s. Schardt v. Payne, 414 F.3d 1025, 1027 (9th Cir. 2005).

 3   Further, although Petitioner did not address the Report and Recommendation’s other

 4   conclusions—that the Petition is time-barred and is second, or successive—the Court finds that

 5   these issues alone preclude the Court from granting habeas relief. (Dkt. No. 6 at 4-7.)

 6          The Court therefore ADOPTS the Report and Recommendation and DISMISSES

 7   Petitioner’s habeas petition with prejudice. Finding that Petitioner has failed to demonstrate that

 8   a reasonable jurist would disagree that the habeas petition lacks merit, is time-barred, and is

 9   second or successive, the Court declines to issue a Certificate of Appealability.

10

11          The clerk is ordered to provide copies of this order to Judge Tsuchida, Petitioner, and to

12   all counsel.

13

14          Dated December 11, 2019.



                                                           A
15

16
                                                           Marsha J. Pechman
17                                                         United States District Judge

18

19

20

21

22

23

24


     ORDER ADOPTING REPORT AND RECOMMENDATION - 3
